-   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                        UNITED STATES DISTRICT CO                                       RTL MAR 1~-;~~;/
                                                   SOUTHERN DISTRICT OF CALIFORNIA                              ------·--·-J
                                                                                                           CLERK US OISTHIC I COURT
                                                                                                        SOUTHERN DISTRICT OF CALIFORNIA      I'

                         United States of America                                JUDGMENT                y                      CASEDEPUTY
                                                                                 (For Offenses Committed On or After November 1, 1987~
                                         v.

                   Jose Carlos Castro-Villa Vicencio                             Case Number: 3:19-mj-21210

                                                                                 David L Baker
                                                                                 Defendant's Attorney


    REGISTRATION NO. 83834298
    THE DEFENDANT:
     IZJ pleaded guilty to count(s) 1 of Complaint
                                              ~~~-o~~~~~~~~~~~~~~~~~~~~~~~~-



     D was found guilty to count(s)
       after a plea of not guilty,
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                         Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                               1

     D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




     D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                 dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of/
             .                      .
                                  [J TIME SERVED                             D                                      days

     IZJ Assessment: $10 WAIVED IZJ Fine: WAIVED
     IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                           charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, March 11, 2019
                                                                              Date of Imposition of Sentence


    Received       .·~
                 DUS                                                          ~ARRY'"KURRF.N
                                                                              UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                    3:19-mj-21210
